Per Curiam.
We think the motion should be denied for two reasons: First. It was the duty of the appellee, if the bill of exceptions as tendered and filed was not correct, to file counter affidavits thereto in this court and require this court to settle the same in accordance with section 885 of the code of 1887. This was not done. In all respects, the appellant has complied with section 885 ; and the bill of exceptions as tendered, in the absence of any showing, in the manner pointed out by statute, of its incorrectness, we must hold to be a good and true bill. Second. Sven were this not so, the appellee, by her long silence and acquiescence, cannot now in-, sist upon this motion after the case for months has been ¡it issue in this court.
There is no requirement of the statute, so ;far as we- are able to ascertain, that the bill of exceptions must be prepared only by the official stenographer of the court, and that none other will be considered, However desirable it may be that *88the official stenographer shall do this work, there is no imperative requirement that he shall do it; but, on the contrary, section 885 of the code express^ provides for the filing of .a bill of exceptions attested and proved as was the bill to which objection is here urged.
For these reasons the motion will be overruled.

Motion denied.